FARMOUT AGREEMENT THIS AGREEMENT is made as of the 15th day of December, 2009. BETWEEN: STONE CANYON RESOURCES, INC., a body corporate registered in the State of Colorado, USA, and having an office at the City of Calgary, in the Province of Alberta, Canada (hereinafter called “Farmor”) OF THE FIRST PART - and - DYNAMIC HYDROCARBONS LTD., a body corporate registered in the State of Nevada, USA, and having an office at the City of Austin, in the State of Texas, USA (hereinafter called “Farmee”) OF THE SECOND PART WHEREAS Farmor is a party in interest to the Petroleum and Natural Gas Lease Agreement described in Schedule “A” (such agreement or agreements, including all amendments, if any, thereto referred to as the “Agreements”); NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the terms and conditions hereinafter contained, the Farmor shall grant to Farmee the provisions as described in this Agreement: 1. DEFINITIONS Each capitalized term used in this Agreement will have the meaning given to it in the Farmout & Royalty Procedure, and in addition: (a) “Lands” means all petroleum and natural gas mineral rights from the Top of the Colorado to the Base of the Pekisko as further described and verified in Schedule “A”; (b) “Effective Date” shall mean December 31, 2009; (c) “Farmout Lands” means Farmor’s working interest in all Petroleum and Natural Gas Rights in the lands as described in Schedule “A” attached hereto; (d) “Operating Procedure” shall mean the 1perating Procedure and the 1ccounting Procedure with the summary of rates, elections, insertions and amendments as attached hereto as Schedule “B”; 1 2. SCHEDULES The following schedules are attached hereto and incorporated into this Agreement: (a) Schedule “A”, which sets forth and describes Farmout Lands, the Rights and the Title Documents, along with related Encumbrances and Pre / Post Farmout Working Interests. (b) Schedule “B” which sets forth the Operating Procedure and the Accounting Procedure. 3. FINANCIAL CONSIDERATION On or before December 31, 2009, Farmee shall provide Farmor with a payment of five thousand United States dollars ($5,000.00) as the condition to proceed with the execution of this Farmout Agreement.Upon receipt of the said Financial Consideration, Farmor shall within ten (10) business days expedite the full execution of this Farmout Agreement.Should Farmor fail to expedite this Agreement within the said agreed to number of days, Farmee shall have the right to terminate further said process and Farmor shall immediately reimburse Farmee for all funds paid or forwarded. 4. FARMEE COMMITTMENT Farmee, on or prior to December 31, 2010, shall commence the initiation of a geological study to evaluate the hydrocarbon potential of all formations within the Farmout Lands. 5. INTEREST EARNED Pursuant to Clauses 3 and 4, Farmor shall hold in trust for Farmee, and Farmee shall have the right to earn a four and a three-quarter percent (4.75%) Working Interest in the Farmout Lands, upon Farmee providing to Farmor the said geological study. 6. OPERATIONS (a) All operations of Farmee carried out with respect to the Test Well and the Farmout Lands pursuant to this Agreement shall be conducted in accordance with the terms and conditions and rates of the Operating Procedure. (b) All operations of Farmee carried out with respect to the Farmout Lands pursuant to this Agreement shall be conducted in such manner as to avoid any surface disturbance to the environment and to the surface land owners. 7. LIMITATION ACT The two-year period for seeking a remedial order under Section 3(1)(a) of the Limitations Act, R.S.A. 2000 c. L-12, as amended, for any claim (as defined in that Act) arising in connection with this agreement is extended to: 2 (a) for claims disclosed by an audit, two years after the time this agreement permitted that audit to be performed; or (b) for all other claims, four years. 8. NOTICE FOR SERVICE Stone Canyon Resources, Inc. Attention:
